Case 2:19-cv-02424-SHL-jay Document 26 Filed 01/31/20 Page 1 of 3                      PageID 201



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

                                                   )
 LEMOYNE-OWEN COLLEGE                              )
 FACULTY ORGANIZATION,                             )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   Case No.: 2:19-cv-02424-SHL-jay
                                                   )
 LEMOYNE-OWEN COLLEGE                              )
 and BOARD OF TRUSTEES.                            )
                                                   )
        Defendants.                                )

                                    JOINT STATUS REPORT


       Pursuant to the Court’s instruction during the status conference on January 27, 2020 (ECF

No. 25), Plaintiff LeMoyne-Owen College Faculty Organization and Defendants LeMoyne-Owen

College and Board of Trustees (collectively, “Parties”) hereby notify the Court that the Parties are

still in the process of resolving this matter. As discussed during the status conference, Counsel for

Plaintiffs met with their clients this week. Counsel for both Parties believe additional assistance

from Mediator Melanie S. Murry would be helpful in finalizing this matter. The Parties have

contacted Mediator Murry and have a teleconference scheduled with her on February 6, 2020.

Mediator Murry has agreed to assist the Parties in finalizing their resolution and working through

any remaining issues. The Parties agree to provide the Court with another status report within

seven (7) days of their teleconference with Mediator Murry.
Case 2:19-cv-02424-SHL-jay Document 26 Filed 01/31/20 Page 2 of 3     PageID 202



DATE: January 31, 2020                    Respectfully submitted,

                                           s/ Yasmin A. Mohammad
                                          Rodney G. Moore (TN BPR #31929)
                                          Yasmin A. Mohammad (TN BPR #29970)
                                          OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                          6410 Poplar Avenue, Suite 300
                                          International Place Tower II
                                          Memphis, TN 38119
                                          Telephone: (901) 767-6160
                                          Facsimile: (901) 767-7411
                                          yasmin.mohammad@ogletree.com
                                          rodney.moore@ogletree.com

                                          ATTORNEYS FOR DEFENDANTS
                                          LEMOYNE-OWEN COLLEGE AND
                                          BOARD OF TRUSTEES

                                          &

                                          s/ Handel R. Durham (w/permission YAM)
                                          Handel R. Durham, Jr. (TN BPR #010949)
                                          Jonathan T. Mosley (TN BPR #031526)
                                          22 North Front Street, Suite 760
                                          Memphis, TN 38103
                                          Telephone: (901) 543-0866

                                          ATTORNEYS FOR PLAINTIFF
                                          LEMOYNE-OWEN COLLEGE
                                          FACULTY ORGANIZATION




                                      2
Case 2:19-cv-02424-SHL-jay Document 26 Filed 01/31/20 Page 3 of 3                     PageID 203



                                CERTIFICATE OF SERVICE

       I hereby certify that I have this 31st day of January, 2020, caused the foregoing to be filed

using the Court’s CM/ECF system, which will send an electronic notification of such filing to

counsel of record.

                              Handel R. Durham, Jr. (TN BPR #010949)
                              Jonathan T. Mosley (TN BPR #031526)
                              22 North Front Street, Suite 760
                              Memphis, TN 38103
                              Telephone: (901) 543-0866

                              Counsel for Plaintiff Lemoyne-Owen College Faculty Organization



                                                             s/ Yasmin A. Mohammad




                                                3
